ORDER

PER CURIAM:
AND NOW, this 25th day of July, 2006, upon consideration of the Recommendation of the Three-Member Panel of the Disciplinary Board dated May 16, 2006, the Joint Petition in Support of Discipline on Consent is hereby granted pursuant to Rule 215(g), Pa.R.D.E., and it is
ORDERED that Kristen K. Toland is suspended on consent from the Bar of this Commonwealth for a period of one year and one day retroactive to November 6, 2005, and she shall comply with all the provisions of Rule 217, Pa.R.D.E.